DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/29/2022 with respect to claims 1-20 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that Atwater teaches physically repositioning cameras and/or changing camera viewing angles based on monitoring modes. However, Atwater does not teach or suggest amended claims maintaining of a sensor system's pose (i.e., position and orientation of the sensor in three dimensional space). Atwater thus fails to teach or suggest at least the above- referenced features of claims.
Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present.
Thereby the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atwater (US PgPub No. 2019/0340440). 
Regarding claim 1, Atwater teaches a method, comprising: receiving, at an electronic device (abstract and paragraphs 0004 and 0027 also figures 4A – 4E and 6A  - 6C; camera), data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure (figures 1 – 3; data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure); determining, by the electronic device, a set of intrinsic operating parameters for a sensor system having a first position at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; determining, by the electronic device, a set of intrinsic operating parameters (i.e. lighting, temperature, salinity levels, lens position, or zoom) for a sensor system having a first position (positions at which cameras are located) at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (fish information); Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); configuring, by the electronic device, the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter while maintaining the first pose of the sensor system in response to the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; configuring, by the electronic device, the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter while maintaining the first pose of the sensor system in response to the data indicative of one or more underwater object parameters; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); and obtaining, by the electronic device, an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements of the one or more underwater objects within the marine enclosure (paragraphs 0074 – 0076, 0079, 0081, 0118 – 0122; obtaining, by the electronic device, an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements (i.e. lighting, temperature, salinity levels, lens position, or zoom) of the one or more underwater objects within the marine enclosure).

Regarding claim 2, as mentioned above in the discussion of claim 1, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein configuring the sensor system according to the determined set of intrinsic operating parameters further comprises: changing the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; wherein configuring the sensor system according to the determined set of intrinsic operating parameters further comprises: changing the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present).

Regarding claim 3, as mentioned above in the discussion of claim 2, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein changing the at least one parameter of the sensor system further comprises: changing a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0119 – 0129; wherein changing the at least one parameter of the sensor system further comprises: changing a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present).

Regarding claim 4, as mentioned above in the discussion of claim 1, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein receiving data indicative of one or more underwater object parameters comprises one or more of: receiving data indicating a schooling behavior of fish; receiving data indicating a swimming behavior of fish; receiving data corresponding to a physical location of the one or more underwater objects; receiving data corresponding to an identification of an individual fish; and receiving data indicating a distance of the one or more underwater objects from the sensor system (paragraphs 0016, 0029, 0102, 0128 - 0131; one or more of: receiving data indicating a schooling behavior of fish; receiving data indicating a swimming behavior of fish; receiving data corresponding to a physical location of the one or more underwater objects; receiving data corresponding to an identification of an individual fish; and receiving data indicating a distance of the one or more underwater objects from the sensor system).

Regarding claim 5, as mentioned above in the discussion of claim 1, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches receiving, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure (paragraphs 0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; receiving, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure); and determining, by the electronic device, the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions (0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; determining, by the electronic device, the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions).

Regarding claim 6, as mentioned above in the discussion of claim 1, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein changing the at least one intrinsic operating parameter of the sensor system comprises one or more of: changing an aperture size of an image sensor of the sensor system; changing a shutter speed of the image sensor; changing an ISO value of the image sensor; changing an exposure setting of the image sensor; changing a depth of field of the image sensor; changing an optical zoom of the image sensor; changing a field of view of the image sensor; changing a lens shift position of the image sensor; and changing a lens tilt angle of the image sensor (paragraphs 0058, 0070, 0082, and 0093 zoom and/or lens position; one or more of: changing an aperture size of an image sensor of the sensor system; changing a shutter speed of the image sensor; changing an ISO value of the image sensor; changing an exposure setting of the image sensor; changing a depth of field of the image sensor; changing an optical zoom of the image sensor; changing a field of view of the image sensor; changing a lens shift position of the image sensor; and changing a lens tilt angle of the image sensor).

Regarding claim 7, as mentioned above in the discussion of claim 1, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein changing the at least one intrinsic operating parameter of the sensor system comprises one or more of: changing a beam width of an acoustic sensor of the sensor system; changing an angular resolution of the acoustic sensor; changing a range resolution of the acoustic sensor; changing a pulse length of the acoustic sensor; changing a pulse width of the acoustic sensor; changing an operating frequency of the acoustic sensor; changing a beam scanning mode of the acoustic sensor; changing a receiver sensitivity of the acoustic sensor; and changing an acoustic source strength of the acoustic sensor (paragraph 0118; one or more of: changing a beam width of an acoustic sensor of the sensor system; changing an angular resolution of the acoustic sensor; changing a range resolution of the acoustic sensor; changing a pulse length of the acoustic sensor; changing a pulse width of the acoustic sensor; changing an operating frequency of the acoustic sensor; changing a beam scanning mode of the acoustic sensor; changing a receiver sensitivity of the acoustic sensor; and changing an acoustic source strength of the acoustic sensor).

Regarding claim 8, Atwater teaches a non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor (paragraphs 0014 and 0136 - 0142) to: receive, at an electronic device (abstract and paragraphs 0004 and 0027 also figures 4A – 4E and 6A  - 6C; camera), data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure (figures 1 – 3; data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure); determine, by the electronic device, a set of intrinsic operating parameters for a sensor system having a first pose at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; determine, by the electronic device, a set of intrinsic operating parameters (i.e. lighting, temperature, salinity levels, lens position, or zoom) for a sensor system having a first pose at a position (positions at which cameras are located) within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (fish information); Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); configure, by the electronic device, the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter while maintaining the first pose of the sensor system in response to the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; configure, by the electronic device, the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter of the sensor system in response to the data indicative while maintaining the first pose of one or more underwater object parameters; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); and obtain, by the electronic device, an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements of the one or more underwater objects within the marine enclosure (paragraphs 0074 – 0076, 0079, 0081, 0118 – 0122; obtain, by the electronic device, an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements (i.e. lighting, temperature, salinity levels, lens position, or zoom) of the one or more underwater objects within the marine enclosure).

Regarding claim 9, as mentioned above in the discussion of claim 8, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: change the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0074 – 0076, 0079, 0081, 0118 – 0122; embodying executable instructions to manipulate at least one processor to: change the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present).

Regarding claim 10, as mentioned above in the discussion of claim 9, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: change a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0119 – 0129; embodying executable instructions to manipulate at least one processor to: change a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure ; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present)).

Regarding claim 11, as mentioned above in the discussion of claim 8, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: receive data indicating one or more of a schooling behavior of fish, a swimming behavior of fish, a physical location of the one or more underwater objects, an identification of an individual fish, and a distance of the one or more underwater objects from the sensor system (paragraphs 0016, 0029, 0102, 0128 - 0131; embodying executable instructions to manipulate at least one processor to: receive data indicating one or more of a schooling behavior of fish, a swimming behavior of fish, a physical location of the one or more underwater objects, an identification of an individual fish, and a distance of the one or more underwater objects from the sensor system).

Regarding claim 12, as mentioned above in the discussion of claim 8, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: receive, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure (paragraphs 0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; embodying executable instructions to manipulate at least one processor to: receive, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure); and determine, by the electronic device, the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions (0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; determine, by the electronic device, the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions).

Regarding claim 13, as mentioned above in the discussion of claim 8, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: change one or more intrinsic operating parameters including an aperture size of an image sensor of the sensor system, a shutter speed of the image sensor, an ISO value of the image sensor, an exposure setting of the image sensor, a depth of field of the image sensor, an optical zoom of the image sensor; a field of view of the image sensor, changing a lens shift position of the image sensor, and a lens tilt angle of the image sensor (paragraphs 0058, 0070, 0082, and 0093 zoom and/or lens position; embodying executable instructions to manipulate at least one processor to: change one or more intrinsic operating parameters including an aperture size of an image sensor of the sensor system, a shutter speed of the image sensor, an ISO value of the image sensor, an exposure setting of the image sensor, a depth of field of the image sensor, an optical zoom of the image sensor; a field of view of the image sensor, changing a lens shift position of the image sensor, and a lens tilt angle of the image sensor).

Regarding claim 14, as mentioned above in the discussion of claim 8, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches embodying executable instructions to manipulate at least one processor to: change one or more intrinsic operating parameters including a beam width of an acoustic sensor of the sensor system; an angular resolution of the acoustic sensor, a range resolution of the acoustic sensor, a pulse length of the acoustic sensor, a pulse width of the acoustic sensor, an operating frequency of the acoustic sensor, a beam scanning mode of the acoustic sensor, a receiver sensitivity of the acoustic sensor, and an acoustic source strength of the acoustic sensor (paragraph 0118; embodying executable instructions to manipulate at least one processor to: change one or more intrinsic operating parameters including a beam width of an acoustic sensor of the sensor system; an angular resolution of the acoustic sensor, a range resolution of the acoustic sensor, a pulse length of the acoustic sensor, a pulse width of the acoustic sensor, an operating frequency of the acoustic sensor, a beam scanning mode of the acoustic sensor, a receiver sensitivity of the acoustic sensor, and an acoustic source strength of the acoustic sensor).

Regarding claim 15, Atwater teaches a system (figure 1), comprising: a set of one or more sensors configured to capture a set of data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure (figures 1 – 3; a set of one or more sensors configured to capture a set of data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure); a digital storage medium, encoding instructions executable by a computing device (paragraphs 0014 and 0136 - 0142); a processor, communicably coupled to the digital storage medium, configured to execute the instructions (paragraphs 0014 and 0136 - 0142), wherein the instructions are configured to: determine a set of intrinsic operating parameters for a sensor system having a first pose at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; determine a set of intrinsic operating parameters (i.e. lighting, temperature, salinity levels, lens position, or zoom) for a sensor system having a first pose at a position (positions at which cameras are located) within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters (fish information); Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); configure the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter while maintaining the first pose of the sensor system in response to the data indicative of one or more underwater object parameters (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; configure the sensor system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter while maintaining the first pose of the sensor system in response to the data indicative of one or more underwater object parameters; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present); and obtain an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements of the one or more underwater objects within the marine enclosure (paragraphs 0074 – 0076, 0079, 0081, 0118 – 0122; obtain an underwater object data set in response to configuring the sensor system according to the determined set of intrinsic operating parameters, wherein the underwater object data set includes one or more sensor measurements (i.e. lighting, temperature, salinity levels, lens position, or zoom) of the one or more underwater objects within the marine enclosure).

Regarding claim 16, as mentioned above in the discussion of claim 15, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein the processor is further configured to: change the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0070, 0074 – 0076, 0079, 0081, 0118 – 0122; change the at least one intrinsic operating parameter of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure ; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present).

Regarding claim 17, as mentioned above in the discussion of claim 16, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein change a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure (paragraphs 0119 – 0129; change a pose of the sensor system without physically repositioning the sensor system away from the position within the marine enclosure; Examiner notes that at least paragraph 0070 teaches that “operations may include, but are not limited to, one or more of adjusting a position of a camera, adjusting a lens position of the cameras 312A and 312B, and adjusting an amount of zoom of the cameras 312A and 312B”, hence the system can choose e.g. adjusting a lens position of the cameras and keep the position of a camera stationary.  This is because the system at a minimum only requires one of the adjustment to be present).

Regarding claim 18, as mentioned above in the discussion of claim 15, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein the processor is further configured to: receive, data indicative of one or more environmental conditions associated with the marine enclosure ((paragraphs 0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; receive, data indicative of one or more environmental conditions associated with the marine enclosure); and determine the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions (0006, 0073 – 0074, and 0079 i.e. a salinity level, a luminosity, a temperature level, a depth level, a pressure level, an oxygen level, and a topology of the determined area; determine the set of intrinsic operating parameters for the sensor system based at least in part on the data indicative of one or more environmental conditions).

Regarding claim 19, as mentioned above in the discussion of claim 15, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein the processor is further configured to: change one or more intrinsic operating parameters including a beam width of an acoustic sensor of the sensor system; an angular resolution of the acoustic sensor, a range resolution of the acoustic sensor, a pulse length of the acoustic sensor, a pulse width of the acoustic sensor, an operating frequency of the acoustic sensor, a beam scanning mode of the acoustic sensor, a receiver sensitivity of the acoustic sensor, and an acoustic source strength of the acoustic sensor (paragraph 0118; change one or more intrinsic operating parameters including a beam width of an acoustic sensor of the sensor system; an angular resolution of the acoustic sensor, a range resolution of the acoustic sensor, a pulse length of the acoustic sensor, a pulse width of the acoustic sensor, an operating frequency of the acoustic sensor, a beam scanning mode of the acoustic sensor, a receiver sensitivity of the acoustic sensor, and an acoustic source strength of the acoustic sensor).

Regarding claim 20, as mentioned above in the discussion of claim 15, Atwater teaches all of the limitations of the parent claim.  Additionally, Atwater teaches wherein the processor is further configured to: change one or more intrinsic operating parameters including an aperture size of an image sensor of the sensor system, a shutter speed of the image sensor, an ISO value of the image sensor, an exposure setting of the image sensor, a depth of field of the image sensor, an optical zoom of the image sensor; a field of view of the image sensor, changing a lens shift position of the image sensor, and a lens tilt angle of the image sensor (paragraphs 0058, 0070, 0082, and 0093 zoom and/or lens position; change one or more intrinsic operating parameters including an aperture size of an image sensor of the sensor system, a shutter speed of the image sensor, an ISO value of the image sensor, an exposure setting of the image sensor, a depth of field of the image sensor, an optical zoom of the image sensor; a field of view of the image sensor, changing a lens shift position of the image sensor, and a lens tilt angle of the image sensor).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/29/2022